                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



 DONALD J. TRUMP FOR PRESIDENT,
 INC.,

                         Plaintiff,

         vs.                                      Civil No.: 3:20-cv-00385-wmc

 NORTHLAND TELEVISION, LLC d/b/a
 WJFW-NBC,

                         Defendant.



                          DEFENDANT’S MOTION TO DISMISS
                       PLAINTIFF’S COMPLAINT WITH PREJUDICE

        Defendant Northland Television, LLC d/b/a WJFW-NBC, by its counsel, hereby moves

this Court, under Federal Rule of Civil Procedure 12(b)(6), for an order dismissing Plaintiff’s

Complaint with prejudice and granting such other relief as appropriate under the circumstances.

The grounds for this motion are set forth in the accompanying brief and all other papers and

records on file in this action.
Dated: May 6, 2020                  Respectfully submitted,

BALLARD SPAHR LLP                   GODFREY & KAHN S.C.

Charles D. Tobin                    s/ Brady Williamson               .
(admitted pro hac vice)             Brady C. Williamson
Al-Amyn Sumar                       Mike B. Wittenwyler
(admitted pro hac vice)             bwilliam@gklaw.com
1909 K Street, NW, 12th Floor       mwittenwyler@gklaw.com
Washington, DC 20006-1157           One East Main Street, Suite 500
Phone: (202) 661-2218               Madison, WI 53703-3300
Fax: (202) 661-2299                 Phone: (608) 257-3911
tobinc@ballardspahr.com             Fax: (608) 257-0609
sumara@ballardspahr.com

Ashley I. Kissinger
(admitted pro hac vice)
1225 17th Street, Suite 2300
Denver, CO 80202
Phone: (303) 376-2407
Fax: (303) 296-3956
kissingera@ballardspahr.com

                                    Counsel for Defendant Northland Television, LLC
                                    d/b/a WJFW-NBC




                                2
                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing Motion to Dismiss Plaintiff’s

Complaint with Prejudice, the accompanying Memorandum in Support, the Declaration of Jill

Bradshaw and the exhibits thereto to be filed and served electronically via the Court’s ECF

System upon counsel of record. A DVD containing Exhibit G will be served upon the Clerk of

the Court and counsel of record via Federal Express.


Dated: May 6, 2020                           s/ Brady Williamson
                                             Brady Williamson
